Citation Nr: 1224648	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a jaw disability, to include as due to loss of teeth.

2.  Entitlement to service connection for a scar on the left side of the head, due to a head injury.

3.  Entitlement to service connection for a right ear hearing disability.

4.  Entitlement to service connection for gastrointestinal disorder, to include irritable bowel syndrome.

5.  Entitlement to service connection for a fungal disorder of the groin and toenails.

6.  Entitlement to service connection for acne vulgaris, to include as due to herbicide exposure.

7.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder, with depressive disorder.

8.  Entitlement to an initial compensable evaluation for service-connected left ear hearing loss.

9.  Entitlement to an initial compensable evaluation for service-connected compression deformity of T8.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1971, to include combat service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The issues of entitlement to service connection for jaw disability due to loss of teeth, as well as the initial rating issues on appeal, are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  A scar of the left side of the head is not currently shown.

2.  A right ear hearing disability is not shown for VA purposes.
3.  Irritable bowel syndrome (IBS) is not currently shown.

4.  A fungal disorder of the groin and toenails is not related to service, or to any incident therein.

5.  Acne vulgaris is not currently shown.


CONCLUSIONS OF LAW

1.  A scar on the left side of the head was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  A right ear hearing disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  

3.  A gastrointestinal disorder, to include IBS, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

4.  A fungal disorder of the groin and toenails was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

5.  Acne vulgaris was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's December 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues decided on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case with respect to the issues decided below.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained on the service-connection issues denied on appeal, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the appellant experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical evidence of record does not show any evidence of a scar of the left side of the head, a right ear hearing disability for VA purposes, or a fungal disorder of the groin and toenails during service or subsequent to service discharge.  Acne vulgaris was shown in service, but is not currently shown.  Although a gastrointestinal disorder is currently shown, it was not shown in service and it has not been shown by the competent evidence of record to be related to service.  Accordingly, the Board finds that an etiology opinion is not warranted.  See id.; see generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran's service treatment records reveal that he complained on his August 1968 enlistment examination of frequent indigestion; however, his gastrointestinal system was found normal on his entrance medical examination.  Moreover, the August 1968 entrance examination found no abnormalities of the skin, and an audiogram conducted on entrance showed normal right ear hearing for VA purposes.  Mild acne vulgaris of the face was reported in June 1969.  The Veteran's medical examination on separation from service in August 1971 found no abnormalities, with hearing at 15/15 for whispered and spoken voice.  As a general matter, the separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Subsequent to service discharge, a private November 1978 upper gastrointestinal series was normal.  Thereafter, on a private physical examination in July 2000, the Veteran complained of constipation, but denied diarrhea, gastroesophageal reflux disease, hiatal hernia, rectal bleeding, hemorrhoids, and abdominal pain.  The Veteran denied any trauma to the head.  On examination of the head, it was found as "atraumatic."  There were no rashes, cyanosis, lesions, or ulcers on inspection and palpation of the head, neck, and extremities in July 2000 and June 2006.

In VA treatment records dated in April 2005, the Veteran complained that he had gastrointestinal symptoms since his military service.  An upper gastrointestinal series in June 2005 revealed polyps of the superior wall of the gastric antrum.  A July 2005 endoscopy showed colon polyps.

In June 2005, the Veteran's right ear hearing was found normal for VA purposes. 

VA treatment reports for December 2005 found IBS and onychomycosis.  The Veteran reported that he had been taking medication for onychomycosis for approximately six months.

A June 2006 medical evaluation report from G. J. J., M.D., found the Veteran's gastrointestinal system positive for abdominal pain, anorexia, bloating, constipation, diarrhea, and nausea.

A September 2009 private medical report indicated that there was no evidence of recurrent disease on examination of the scalp, face, upper and lower eyelids and lips, neck, chest, and upper extremities.  

A VA dermatology examination in October 2009 found neoplasm of uncertain behavior, actinic keratosis, seborrheic keratosis, and skin tag.

Scar and Right Ear Hearing Disability

The evidence shows that the Veteran served in combat.  In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

Additionally, the applicable VA regulation provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has a scar on the left side of the head and right ear hearing loss due to his combat service.  However, there is no evidence in service or after discharge of either a scar to the left side of the head, a head injury, or a hearing loss disability in the right ear for VA purposes.  No abnormality was found on private examinations of the skin in July 2000 or June 2006, which included looking at the face.  Moreover, the examiner reported the Veteran specifically denied trauma to the head which was found "atraumatic" on examination.  Additionally, there was no mention of any abnormality of the Veteran's face when examined in September 2009.  The Veteran's right ear hearing did not meet the criteria for a disability for VA purposes in June 2005.  

In this case there is no evidence of a current scar on the left side of the head or a right ear hearing disability.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, service connection for a scar on the left side of the head or a right ear hearing disability is not warranted.  

Acne Vulgaris

With respect to the Veteran's claim that he has acne vulgaris due to exposure to herbicides, the Veteran served in Vietnam, and therefore is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2002).  However, acne vulgaris is not a presumptive disorder.  38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307(a)(6)(iii); § 3.309(e).  Nevertheless, this does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Although there is a diagnosis of mild acne vulgaris during service in June 1969, the Veteran's skin was normal on separation examination in August 1971.  Moreover, there is no post-service diagnosis of acne vulgaris, including on skin examinations in July 2000, June 2006, September 2009, and October 2009.  

With no evidence of a current disability, service connection for acne vulgaris is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Gastrointestinal Disorder

Although the Veteran complained of frequent indigestion on his August 1968 entrance medical history report, a gastrointestinal disorder was not found on his service entrance examination.  The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such disorders as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).  Accordingly, the Veteran is considered sound upon service entrance.

The remainder of the Veteran's service treatment records are negative for any complaints or findings of a gastrointestinal disorder.  The Veteran's service discharge examination in August 1971 was negative for any abnormality of the gastrointestinal system.  Subsequent to the Veteran's service discharge, there is no evidence of a gastrointestinal disorder until June 2005. 

The Veteran complained in April 2005 of "irritable bowel-like symptoms since his military service.  The Veteran's statements are competent evidence as to what he experiences.  However, an upper gastrointestinal series was normal in November 1978.  Moreover, although the Veteran complained of constipation, he specifically denied diarrhea, gastroesophageal reflux disease, hiatal hernia, rectal bleeding, hemorrhoids, and abdominal pain in July 2000.  The initial post-service diagnosis of a gastrointestinal disorder was not until polyps were discovered in June 2005.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of the disability at issue).  Although, the Veteran's statements that he experienced are competent evidence, the Board does not find his statements as to experiencing irritable bowel symptoms since service discharge.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As there is no evidence of a chronic gastrointestinal disorder in service and no  evidence linking the Veteran's current gastrointestinal disability to service, service connection for a gastrointestinal disorder, to include IBS, is not warranted.

Fungal Infection Groin and Toenails

The service treatment records are entirely negative for complaints or findings of a fungal infection of the groin and toenails in service, including on the Veteran's service discharge examination in August 1971.  The initial evidence of a fungal infection was in December 2005, when the Veteran noted that he had been using medication for onychomycosis for about six months.  See Mense, 1 Vet. App. at 356.  There is no medical evidence on file linking a fungal disorder of the groin and toenails to the Veteran's military service.

Due consideration has been given to the written statements on file in support of the Veteran's claims.  Although the Veteran can provide competent evidence as to his subjective symptoms, he cannot provide competent evidence to establish the etiology of any current diagnosis.  Accordingly, as there is no evidence of a chronic fungal infection in service or until approximately 34 years subsequent to service discharge, the Board finds that the the Veteran's statements that his current fungal infection is related to his military service is not competent evidence.  Therefore, service connection for a fungal infection of the groin and toenails is not warranted.

Benefit of the Doubt

In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the service connected claims denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a scar on the left side of the head is denied.

Service connection for a right ear hearing disability is denied.

Service connection for a gastrointestinal disorder, to include IBS, is denied.

Service connection for a fungal disorder of the groin and toenails is denied.

Service connection for acne vulgaris, to include as due to Agent Orange, is denied.


REMAND

A review of the claims files reveals that the most recent VA evaluation of the Veteran's service-connected disabilities for compensation purposes was in February 2007, which is more than five years ago.  Additionally, the Veteran has indicated that his symptoms have increased since that VA evaluation.

With respect to the issue of service connection for a jaw disability, to include as due to loss of teeth, the Veteran noted in April 2009 that he recently had a jaw x-ray during a routine visit to a private dentist that showed metal fragments in the jaw that might have come during a firefight in Vietnam.  This x-ray report is not on file.  Accordingly, the Board finds that this record must be obtained.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for jaw disability, PTSD, left ear hearing loss, and a compression deformity of T8, to include the above referenced x-ray of his jaw.  The RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be scheduled for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, taking into consideration the lay testimony presented by the Veteran.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The report prepared must be typed.  

3.  The Veteran must be scheduled for a VA audiological examination to determine the current severity of his service-connected left ear hearing disability.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated diagnostic tests and studies must be accomplished, to include an audiogram.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  Further, following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide a description of the functional effects of any hearing acuity disorder found.  The report prepared must be typed.

4.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected compression deformity of T8.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected compression deformity of T8.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least 10 repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected compression deformity of T8.  The report must be typed.

5.  The Veteran for an examination by an appropriate health care provider to determine the whether any jaw disorder found is related to the Veteran's military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed jaw disorder is related to the Veteran's active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The RO must review the resulting examination reports to ensure that they are in compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After completing the above actions, and any other indicated development the claims must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


